The State of TexasAppellee/s




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 5, 2014

                                      No. 04-14-00180-CR

                                       Leonardo RIVAS,
                                          Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 38th Judicial District Court, Medina County, Texas
                               Trial Court No. 12-04-10954-CR
                      The Honorable Camile G. Dubose, Judge Presiding


                                         ORDER
        We granted the State a ninety-day extension of time to file its brief. When we granted the
extension, we advised the State that no further extensions would be granted absent written proof
of extraordinary circumstances. Pursuant to the granting of the first extension, the State’s brief
was due November 24, 2014. The State has now filed a second motion for extension of time
asking for an additional thirty days. After reviewing the motion, we find the State has
demonstrated extraordinary circumstances exist, and we therefore GRANT the State’s second
motion for extension of time to file its brief. We ORDER the State to file its brief in this court
on or before December 23, 2014. The State is advised that NO FURTHER MOTIONS FOR
EXTENSION OF TIME WILL BE GRANTED.

                                                     _________________________________
                                                     Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of December, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court